EXHIBIT DEP Holdings, LLC Unaudited Condensed Consolidated Balance Sheet at June 30, 2009 DEP HOLDINGS, LLC TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet as of June 30, 2009 2 Notes to Unaudited Condensed Consolidated Balance Sheet: Note 1 – Business Overview and Basis of Financial Statement Presentation 3 Note 2 – General Accounting Matters 4 Note 3 – Accounting for Equity Awards 6 Note 4 – Derivative Instruments and Hedging Activities 6 Note 5 – Inventories 11 Note 6 – Property, Plant and Equipment 11 Note 7 – Investments in Unconsolidated Affiliate 12 Note 8 – Intangible Assets and Goodwill 12 Note 9 – Debt Obligations 12 Note 10 – Equity and Noncontrolling Interest 13 Note 11 – Business Segments 15 Note 12 – Related Party Transactions 15 Note 13 – Commitments and Contingencies 17 1 DEP HOLDINGS, LLC UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AT JUNE 30, 2009 (Dollars in millions) ASSETS Current assets Cash and cash equivalents $ 16.5 Accounts receivable – trade, net of allowance for doubtful accounts 90.4 Gas imbalance receivables 27.6 Accounts receivable – related parties 5.7 Inventories 7.2 Prepaid and other current assets 8.4 Total current assets 155.8 Property, plant and equipment, net 4,482.1 Investments in unconsolidated affiliate 5.0 Intangible assets, net of accumulated amortization of $38.4 48.0 Goodwill 4.9 Other assets 1.1 Total assets $ 4,696.9 LIABILITIES ANDEQUITY Current liabilities Accounts payable – trade $ 69.6 Accounts payable – related parties 28.4 Accrued product payables 58.7 Accrued property taxes 11.7 Other current liabilities 18.9 Total current liabilities 187.3 Long-term debt (see Note 9) 466.8 Deferred tax liabilities 6.0 Other long-term liabilities 8.1 Equity: (see Note 10) DEP Holdings, LLC member’s equity: Member interest 0.3 Accumulated other comprehensive loss (“AOCL”) - member (0.1 ) Total DEP Holdings, LLC member’s equity 0.2 Noncontrolling interest: Limited partner interest in Duncan Energy Partners 768.1 DEP I Midstream Businesses – Parent 483.8 DEP II Midstream Businesses – Parent 2,783.0 AOCL - noncontrolling interest (6.4 ) Total noncontrolling interest 4,028.5 Total noncontrolling interest and members' equity 4,028.7 Total liabilities andequity $ 4,696.9 The accompanying notes are an integral part of this balance sheet. See Note 1 for information regarding the basis of financial statement presentation. 2 DEP HOLDINGS, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET Except as noted within the context of each footnote disclosure, dollar amounts presented in the tabular data within these footnote disclosures are stated in millions of dollars. Note 1. Business Overview and Basis of Financial Statement Presentation Company Organization and Background DEP Holdings, LLC (“DEP GP”) is a
